Earl Warren: Number 389, Federal Trade Commission, Petitioner, versus Anheuser-Busch, Incorporated. Mr. Elman, you may proceed.
Philip Elman: Mr. Chief Justice, may it please the Court. This case is here on a writ of certiorari, the United States Court of Appeals for the Seventh Circuit. That Court set aside an order of the Federal Trade Commission finding that respondent Anheuser-Busch has violated Section 2 of the Clayton Act which prohibits discriminations in price between purchasers which may have the effect of substantially lessening or injuring competition or tending to create a monopoly. The respondent which makes Budweiser beer is one of the nation’s leading brewers. In the beer industry of the United States, beers or brands of beer are divided into three broad classifications. There are, first of all, the national or so-called premium brands which are sold in every market, in every State of the Union in large volume. There are five such national or premium brands. Budweiser, made by the respondent, principally in -- in St. Louis brewery and the four Milwaukee beers, Millers, Schlitz, Blatz and Pabst. Then there are the regional beers and the local beers which as the terms indicate are sold not nationally but in more limited geographical areas.
Potter Stewart: On national brands are not -- that’s not synonymous with premium brands. The --
Philip Elman: They're known --
Potter Stewart: -- the fact that national brands are higher priced, is that right?
Philip Elman: Yes.
Potter Stewart: And it -- but it’s also true or am I wrong --
Philip Elman: There’s no suggestion that -- excuse me.
Potter Stewart: -- that some local and regional beers are premium beers, is that correct or not?
Philip Elman: Well, the designation premium beers is attributable to the fact that in almost every market in the United States, these national beers are sold at a premium price, at a higher price than the regional or local beers. As far as I know, there's no suggestion that they are premium in a sense of superior quality or anything of that sort.
Felix Frankfurter: We'll destroy --
Philip Elman: The premium is in relation to price.
Felix Frankfurter: We'll just destroy it from illusions.
Philip Elman: Well, I think those illusions are -- are very real in the sense that they affect the economics of this industry. As the Commission found, the reason that these national beers, these premium beers are able to sell at a profit, in large volume, in almost every market in the country at this higher price, is that they are well established beers. Their characteristics are well-known. They enjoy excellent reputations. And for that reason, most if not, the overwhelming majority of consumers of beer are willing to pay a few cents more per bottle or can for these beers. To put it concretely if -- if in the Washington area, if I may speak on the basis of what -- what I think is within judicial notice, I think, if -- if I walk into a liquor store, if I see that the price of Budweiser beer per case is about the same as the price of Valley Forge or National Bohemian, I mentioned them only because they're local beers in this area and I don't mean in any sense to -- to depreciate their quality, I would assume that most people, if they can get Budweiser at the same price as these other regional or local beers, will choose Budweiser. By the same token, if that price spread is eliminated or put it another way, if the price spread is too high, if you have to pay too much for a Budweiser or Schlitz or Pabst, the consumer may bulk at that point so that there's a very, very close relationship, competitively, in the industry which is affected by the illusion to which Mr. Justice Frankfurter has referred as there's a sensitivity of consumer reaction which is affected not only by the superior premium characteristics of the -- of the beer but also by the price. Now, the price of these beers is not uniform throughout the country. It varies depending upon local market factory such as differences in the cost, the distribution, differences in the cost of -- resulting from local taxation, regulation and so on, so that there isn't a uniform or a constant price for the beers throughout the country. But as the Commission found, there is this price differential which exists in almost every market of the country. The -- the national beers are in almost every area of the United States sold at some higher price. Now --
Earl Warren: In the -- in the different regions Mr. Elman, are the prices of the premium beers usually the same?
Philip Elman: No, I don't think that you can generalize with any degree of competencies but I think there's -- there's a great degree of flexibility and fluctuation in -- in as to the price of beers that the only thing that seems to be relatively constant in the pricing structure is the existence of this price differential between the national beers and the regional and local beers. And as the Commission found, if that differential is eliminated, it very seriously and adversely affects the ability of the regional beers to compete with the national because the consumer if he -- if he is not influenced by this price consideration, will tend in the direction of the well-known national products.
Potter Stewart: Now, as among those -- excuse me.
Philip Elman: Excuse me.
Charles E. Whittaker: (Inaudible)
Philip Elman: Not all. There's nothing -- there's not -- certainly nothing illegal in a -- in a brewer to charging a higher price if he can get it. Consumer is willing to pay for it, nothing at all. Now, the --
Charles E. Whittaker: (Inaudible)
Philip Elman: Well, Your Honor it's -- Your Honor, it's -- it's opening up the fact to this particular case which I'd like -- which I would like to present in order to give particular -- particularity to some of the generalizations that I have -- I've -- I've made. Now, the action --
Potter Stewart: Before you -- before you proceed, Mr. Elman, excuse me, as among the five national brands, as among the five national beers in any given locality, has it been the tradition that the -- their prices are the same?
Philip Elman: I don't think I can say on the basis of this record that their -- that the prices are the same. I think there is -- there is competition, to the extent to which their competition among them has -- has resulted in -- in price variations is -- is something that this record is not really directed to.
Potter Stewart: You mean it's the record too?
Philip Elman: And I don't think it's -- it's important in this case. Now, this case involves certain price reductions which the respondent Budweiser, Anheuser -- Anheuser-Busch manufacturer of Budweiser, made in the St. Louis area, in 1954, which had the effect of wiping out this price differential between its beer and the -- and the regionals. Now there are -- there were three regional beers in St. Louis which were respondents, principal competitors, Falstaff, Griesedieck Brothers and Griesedieck Western throughout the record, these latter two brewers are referred to by their initials simply as GB and GW and I think perhaps that there's --- it's be well to follow that example. Now, these three regional beers were sold competitively against with -- with Budweiser, against Budweiser not only in the St. Louis market but in almost half of the United States, if not more. Falstaff competed against Budweiser in 26 States. GB competed against Budweiser in 13 States and GW competed with Budweiser in 20 States. And some of the 13 and 20 States were not included in the 26 States in which Falstaff was sold so that in a very large area of the country, Budweiser was competing against these three beers. Now, in St. Louis, in December of 1953, Budweiser was selling at $2.93 a case. These three regional beers were all selling at the same price of $2.35 a case. There was a price spread of 58 cents a -- a case. This was at the whole of 30 -- wholesale level, Budweiser, respondent to its price to the retailers.
Charles E. Whittaker: That was in (Inaudible)
Philip Elman: This was in St. Louis. Now, despite the fact that Budweiser was selling at -- at a higher price in St. Louis, as the Commission found, it was doing quite well in St. Louis. Sales in that market were on the ascendancy. It was slowly but steadily increasing. And during the period between the end of World War II, in December of 1953, the sales of Budweiser in the St. Louis market had more than doubled. In 1953, this is all by way of background, there had been a long, bitterly contested strike in the beer industry. That strike was settled in August of 1953. And as a result, the labor cost in the beer industry generally had increased. Consequently, on October 1, 1953, all of the national brewers raised their prices of beer, generally, throughout the country except for two states, Missouri, where St. Louis is located and Wisconsin, where Milwaukee is located and I don't know whether there's any significance to that fact.
Speaker: (Inaudible)
Philip Elman: I don't know whether there's any significance to that fact but -- but in -- in the 46 States, other than Missouri and Wisconsin, the national brewers raised their prices. The historical pattern in the industry is that when the nationals raise their prices, the regionals and locals followed suit. And many of them did but these three regionals in St. Louis did not raise their prices. So that in all of the areas, not only St. Louis or I should say the part from St. Louis where there had been no increase, but in all the areas, other than St. Louis, in which Budweiser was in competition with these three regional beers, the failure of these regionals to raise their price had the effect of increasing the price spread between the -- their beers and Budweiser. Now, against this background, the price reductions were made. Now, at this point --
Potter Stewart: What was the Budweiser (Inaudible)
Philip Elman: It was 15 cents a case. Then there -- and there was no -- I beg your pardon, I beg your pardon. It was the -- the 15 cents increase was not in St. Louis, it was in the 46 States of the Union other than Missouri and Wisconsin. That was that -- that was the general range of the increase, but in St. Louis, Budweiser did not increase its price. Now --
Charles E. Whittaker: Do you say that (Inaudible)
Philip Elman: In the other area --
Charles E. Whittaker: (Inaudible)
Philip Elman: -- but not in St. Louis. But as I pointed out, they were competing not only in St. Louis but in almost half of it or more than half of the country, at least 26 States. Now, in a few minutes, I'm going to discuss the question as to the light which is shed by the findings and the evidence as to whether there is a cause and effect relationship between the failure of these three regionals to go along and raise the prices of their beers in these -- in these markets and the price reductions in St. Louis. But at this point, I just want to state the objective facts of the record. On January 4th, 1954, respondent decreased the price of Budweiser, 25 cents a case from $2.93 to $2.68, still leading a differential of 33 cents but the three regionals were still selling at $2.35.
Potter Stewart: Now, we're in St. Louis?
Philip Elman: We're in St. Louis.
Potter Stewart: Only in St. Louis.
Philip Elman: We're in St. Louis where -- where incidentally but the price of Budweiser was the lowest in the country. The price that -- the price at which respondent was selling Budweiser in St. Louis in December 1953 before all these occurred was $2.93. The lowest price that it was charging in the country, the high was Los Angeles, $3.80. In Washington, it's $3.65. But St. Louis was the lowest price in the country. Now, it is also, perhaps the significance the Commission thought it was, that as a result of the increase in price which Budweiser and the other nationals had made in October of 1953, Budweiser's sales dropped off drastically. Again illustrating the sensitivity of consumer reaction to price when they raised the prices of beer, sales fell off substantially. In December of 1953, Budweiser' sales nationally were 30% below the preceding year. This was of course in sharp contrast to the situation in St. Louis where Budweiser was -- was doing very well, where its sales were going up, where there had been no increase in price as a result of this strike settlement. Now, despite the fact that the price of Budweiser in St. Louis was the lowest in the country, despite the fact that Budweiser's sales were -- were on the increase in St. Louis, despite the fact that that was the one area in the country where the company was making money and not losing money, the respondent reduced its prices in the St. Louis area. First as I say on January 4 in the amount of 25 cents and then on June 4, they wiped out the differential entirely bringing their price down to $2.35, exactly matching the price of the three regionals. Now, the -- the trial examiner found and his findings were adopted by the Commission, that it was after the June 24, 1954 price reduction by AB, the respondent, that the roof really fell in on the St. Louis market. He says -- and I'm reading now from his findings in the record page at 31, “I have rarely seen such a dramatic exhibition of economic power and price sensitivity in so short of time." Apparently, the beer -- beer consuming populous in the St. Louis market equates premium quality with premium price. The tremendous switch from other beers to Budweiser when the premium price was eliminated cannot, on this record, be otherwise accounted for. Apparently, also, it is the first 30 cents or less of -- of premium or differential in price which touches off the reaction in the St. Louis market. He then gives the -- the statistical data as to the actual effect on sales during this period in 1954 and Budweiser sales, for example, tripled during this short period. The -- there's -- in -- in May of 1954 they -- their -- their share of -- of the total was 15.5%, the next month 22.6%, in July, 37.6%. It was spectacular the way that the -- the few cents made the difference in -- in the competitive situation and in the effect in sales. And of course, there was a corresponding decrease in the -- in the sales of the -- of the competitors. The principal loss is being suffered by GB and GW rather than Falstaff.
Potter Stewart: Now, in addition to these three regional competitors, Falstaff, GB and GW, did they have any competition from --
Philip Elman: Yes, the --
Potter Stewart: -- the four nationals?
Philip Elman: The four nationals were in there but apparently in -- in St. Louis, the Milwaukee beers don't sell. [Laughter]
Philip Elman: I mean their -- their share of the market was almost insignificant. I don't know whether the converse is true Milwaukee but certainly, the record shows that they -- they were insignificant element in the picture. The -- the competition there was between these -- were among the St. Louis brewers because these three -- regionals all have the breweries in St. Louis. So that you have -- you have that situation there. The -- the elimination in this price differential apparently made all the difference in the world and the Commission found that this was an injury to competition and so on and I --
Charles E. Whittaker: (Inaudible)
Philip Elman: Substantially less -- it's substantially -- its effect was substantially to lessen competition intended to create monopoly. Now, the words to the statute. Now, let me refer to the specific findings as to -- on the issues which were actually in controversy before the Commission. Before the Commission, there was no disagreement that there was a difference in price between Budweiser beer in St. Louis and price charged in other markets. There was no controversy that there was a higher price charged to purchasers and other markets. There was no inquiry made as to what the effects of the lowering of price in St. Louis may have been on the customers of respondent in the other markets. The issues that were framed by the Commission's complaint and the respondent's answer were these. Was there really an injury to competition as a result of these price reductions? Was there a cause of relationship between the reductions in the injuries? The respondent argued that these -- its competitors suffered these losses not because of the price reductions but because in the case of one of them, its product was inferior in the case of the other, poor business management. There was an issue tendered as to the meeting of competition, in meeting of -- of the lower price in good faith in Section 2 (b) defense and as to all these issues to resolve against the respondent by the Commission. The main factual line of defense was that in St. Louis, the respondent was conducting a price experiment. They were faced with a bad situation. Their losses nationally were -- were increasing. Their sales were going down. And in order to find out what was the trouble and what they could do about it, they conducted this price experiment in St. Louis. They conducted it incidentally for -- for nine months. In March, 1955, Budweiser raised its price from $2.35 to -- to $2.65, I believe. I beg your pardon, $2.80, a 45 cents increase. And almost immediately thereafter, the regionals raised their price 15 cents bringing up to $2.50 so they retained that 30 cents differential.
Potter Stewart: Was there any indication as to why Budweiser raised their price if -- if their sales have been booming so much?
Philip Elman: Well, their -- their contention on the fact was that the experiment had -- had served its purpose and they no longer had to pursue it. The trial examiner said that the experiment proved anything. It proved that they could -- they could solve their -- their problem by lowering their prices because when they lowered their prices in St. Louis, they really starting to sell. And he expressed skepticism as -- as to this experiment throughout this record. At one point after another, the hearing examiner never got a satisfactory answer of this one question, why he asked them if we were -- if we were troubled about your -- your national picture. Your sale is going down nationally. Why -- if you -- if your sales went down after you raised your prices in October 1953 elsewhere but in St. Louis, why did you pick St. Louis to conduct this price experiment of reducing your prices where -- when your prices in St. Louis where the lowest in the country and when you had no -- no problem of -- of -- there because you were doing very well. And he didn't get any satisfactory answer to that question until the testimony of the respondent's president came at the very close of the hearing, after all the evidence was in, after all the marketing surveys and the testimony of sales, managers and so on was in. The very last witness in the case was called by the Commission as a rebuttal witness and that was Mr. August A. Busch Jr., President of Anheuser-Busch. And I should like, if I may, to read his testimony because he testified with -- with great candor and it seemed -- it seemed to the trial examiner and it seems to us to be very illuminating as to what actually took place in this case. This is -- I'm -- I'm now reading from Volume 2, page 934 and Mr. Busch as I understand as a Commission witness, he's being examined by Mr. Mayer, counsel for the Commission. And page 934, in the middle of the page, Mr. Mayer says, “The national shippers increased their prices after the settlement of the brewer strike in Milwaukee in 1953. Did they not answer in October 1953?” Now was that generally true of all the brewers throughout the country? Answer. “No, Sir.” For the first time I think in the history of the brewing industry, when the large shipping brewers increased their price for the first time, as I recall it in the brewing industry, the regionals and locals in some areas did not increase their price. Question, “Did not increase their price?” That is correct. Question, “In some of these regionals and locals were your three local competitors in St. Louis, Falstaff, GB and GW, who are also competing with you in the State of Texas? Were they not, Sir?” Answer, “Yes, Sir.” Then on page 935, the interrogation continues, Mr. -- Mr. Busch says he doesn't see any connection. This is the -- by the third of the way down. He still can't see any connection between the regionals not raising their prices and respondents reducing its price in St. Louis. He says, “I still can't see any connection. No, our adjustment wasn't made over what they were going to do.” And then he says, “I imagine we wouldn't have done anything, had they raised, to be perfectly frank and honest with you.” And just to -- and to confirm and amplify that, Mr. Mayer on page 938, several pages -- state in the record, page 938 nailed it down. Question, -- this is page 938, the fourth line down. Question, “May I suggest then, sir, that the failure of Falstaff and Griesedieck Brothers and Griesedieck Western have business sense enough in your opinion to increase their prices after the settlement of the Milwaukee strike was the real reason for the price reduction of Budweiser in January 1954, was it not?” Mr. Busch's answer, “Competitive wise, certainly.” Now the trial examiner thought that Mr. --
Speaker: (Inaudible)
Philip Elman: This is page 938 of the record.
Speaker: I see.
Philip Elman: Now, Mr. -- now, the trial examiner as appears from his findings on page 40, referring to this testimony of respondent's president, he thought that Mr. Busch had let the cat out of the bag. But Mr. Busch had -- as he said, “These price reductions were ordered by his president for two admitted reasons, to get business away from its competitors and to punish them for refusing to increase prices when AB did so in the fall of 1953. Apparently, the lesson was well taught and better learned because those three St. Louis breweries properly followed AB up with price increases in March 1955 and we're careful to keep the price difference between them and it at less than the 33 cents whose elimination had cost them so much sales bargain.
Earl Warren: Where is that, Mr. Elman?
Philip Elman: This -- I was just reading from the examiner's finding on page 40 of the record. Now, that finding was -- was adopted by the Commission. The Commission wrote its own opinion but it also adopted the findings of fact of the examiner.
Speaker: (Inaudible) Court of Appeals never reached the question (Inaudible)
Philip Elman: Yes, sir.
Speaker: (Inaudible)
Philip Elman: Right.
Speaker: Therefore, we have no question about the sufficiency of the findings (Inaudible)
Philip Elman: Yes, sir. That's right. There's no question about the sufficiency of the findings because the Court of Appeals did not reach that question, although the respondent did challenge the sufficiency of these findings in the Court of Appeals. And if the Government prevails in this Court, the case will go back to the Court of Appeals and on in remand, that question will be opened. I set forth these -- these findings because there is some difference of opinion between the respondent and ourselves as to exactly what the Court of Appeals held. And we believe that to some extent, the respondent is arguing the question of injury or the competition or lessening of competition or a tendency of monopoly, that aspect of the case. And we have here what we regard as an injury of the competition through a price reduction. Of course, ordinarily, I suppose in the great majority of cases, the price, a reduction of the price is a manifestation of -- of a vital competitive situation. It ordinarily reflects a -- a stimulus to competition. But in this case, you have a price reduction which the trial examiner found was for the purpose of punishing competitors who did, to lower their prices in effect, by maintaining prices when they're -- when respondent and the other nationals were increasing theirs.
Felix Frankfurter: Completely -- completely if Falstaff had cut its price still lower, that would present a different problem, would it?
Philip Elman: Yes, indeed.
Charles E. Whittaker: I was --
Philip Elman: Yes, indeed.
Charles E. Whittaker: -- about to ask you, if the (Inaudible)
Philip Elman: Well, Mr. Justice, if I may answer your question this way. I think you're raising a -- a very serious question as to the scope of the meeting competition -- meeting the lower price of the competitor in good faith defense which is one of the defenses here. It was -- it's -- it's -- it was not reached by the Court of Appeals. I think that questions of that sort ought not to be considered by this Court. They weren't decided by the Court of Appeals or reached by it. But let me say this by way of an answering the context of -- of Your Honors' review of this case. You have here a difference of price between the St. Louis market and the other markets of the country. There's no question about that. And the -- the argument which was made in the Court of Appeals by the respondent, not in its petition for review, didn't raise this question in its -- in presenting the appeal for the Court of Appeals, but on its reply brief. For the first time in this case, the argument was made that it is essential prerequisite for a violation of Section 2 of the Clayton Act which speaks of discriminations in price that there'd be a discrimination and you cannot discriminate between two people unless the effect is to help one and hurt the other and that in this case, Budweiser wasn't discriminating among its competitors in St. Louis. It was treating them all alike. The price reductions that it made in St. Louis were uniform. It wasn't discriminating among its customers in St. Louis. They all paid the same price so the Court of Appeals said, “So far as St. Louis is concerned, there's no discrimination. If there is any discrimination, it has to be against the -- the purchasers of respondent and these other markets of the country.” But says the Court of Appeals, “these customers in other markets aren't competing with the -- the retailers of Budweiser in St. Louis. There's no competitive relationship between them.” Now, if there's no competitive relationship between them, they aren't heard. And if they aren't heard, by definition, the essence of discrimination is that somebody is -- is benefitted and somebody else is injured. There's no injury to them. Therefore, there's -- there's no discrimination. The Court of Appeals says that there has to be some relationship between the people allegedly discriminated against, entitling them to the same prices. And if there's no relationship here, between respondent's purchasers in St. Louis and its purchasers in other areas and that we -- we can see that they're not in -- there's no competition between the people, the retailers who buy from respondent in Los Angeles or (Inaudible) -- and -- and those at -- retailers in St. Louis there's no -- certainly not that relation and there's nothing in this record that -- that indicates that Budweiser passed on any losses it may have suffered in St. Louis to its purchasers in other markets in the form of a higher price. As a matter of fact, the record indicates that they did very well in St. Louis. They were operating profitably. There weren't any losses, so far as we know. We certainly -- the -- the Commission didn't attempt to present any evidence of that sort and the respondent made no effort to raise any issue as to whether there was any injury to competition other -- outside the St. Louis area. In other words, no issue was tendered before the Commission based upon the contention that in order to have a discrimination between purchasers in different markets, not only did you have to show injury to competition in the market in which the price cut is made to the competitors of the seller, but that you also had to show that there was some injury to competition in other markets. That issue was not raised in -- and nevertheless, it was the basis upon which the Court of Appeals ruled as a matter of statutory interpretation that the words “discrimination and price” require that as an essential condition defining a violation of Section 2 of the Clayton Act that there'd be adverse economic effects upon the purchasers and other markets who pay the higher price. Now --
Speaker: That would mean the Court (Inaudible)
Philip Elman: As we read the opinion, the Court in effect seems to say that because there was -- it -- it assumed that the -- the correctness of the Commission's findings. It says in the opinion, “Even if -- even if these price reductions in St. Louis were directed at respondent's competitors there, even if they were predatory.” That was the Commission's word in its brief, which the Court of Appeals adopted. Nonetheless, there was no violation of Section 2. The Court of Appeals thought that the facts of this case really fell within Section 3, the criminal provision of -- of Robinson-Patman which makes it a crime to charge a lower price for the purpose of destroying or eliminating a competitor so that on the view of the facts, which the Court of Appeals assumed for purposes of its decision, the price reductions in St. Louis may be assumed to be predatory. They may be assumed to be for the purpose of destroying respondent's competitors. They may be assumed to be a -- as bad as you like, but under the view of the statute, which the Court of Appeals adopted, doesn't make any difference. What happens in St. Louis is you can't show some injury to the respondent's customers in other markets. There's no discrimination because the discrimination is between purchasers. Now, our brief elaborates in some detail the various reasons which -- which, we think, could make it abundantly clear that the Court of Appeals adopted a most unreal artificial construction of the statute. The statute it -- itself defines what makes a price difference and illegal discrimination. The -- this isn't -- we're not dealing here with discrimination in the abstract. The discrimination is, of course, a -- a differentiation of treatment which when judged by a controlling standard it -- it is as unjustified and that we don't have to speculate in the abstract as to what the standard for determining when a price difference is an illegal prohibition under Section 2 because Section 2 which we have set forth in full in our -- the appendix to our reply brief on pages 14 and 15. Section 2 defines its own standards. It's a -- that the -- the entire section is -- is contained in a single sentence. It starts at the top of page 14 of our brief. It goes all the way down to the middle of page 15. The Court is very familiar with Section 2. It's had it in many cases and Your Honors know that in this one single sentence, Congress packed the four provisos, three or four conditions, semicolons, colons, and -- and you cannot do what the Court of Appeals did here, pick out one word, “discriminate” and disregard the rest of the sentence and speculate as to what Congress meant by “discriminate.” The statute said that the discrimination is really a different -- a difference in price really is a discrimination and illegal where the effect of such discrimination may be substantially to lessen competition or tend to create a monopoly in any line of commerce, any line of commerce or to injure, destroy, or prevent competition with any person who either grants, that's the seller, who either grants or knowingly receives the benefit of such discrimination or with customers of either of them. So that under the statute, there's no question at all. The respondent doesn't deny it. That an injury to the competition of the seller who charges the lower price is -- is sufficient. Now, the -- it's clear as the -- as Your Honors know that the -- the whole purpose of -- of the original Section 2 of the Clayton Act in 1914 was to protect the -- the competitors of -- of sellers. The legislative history and the cases under Section 2 of the 1914 Act showed that what Congress was trying to protect were the -- whether -- whether the -- the businessmen in -- in one area who were faced with -- with a -- a giant national corporation coming into that area and lowering its price to the point where the -- where the local people just can't -- can't compete.
Charles E. Whittaker: Even on the (Inaudible)
Philip Elman: Not at all. No, no.
Charles E. Whittaker: (Inaudible)
Philip Elman: No. I'm -- I'm presenting the -- the findings of the Commission which show not that this is a case comparable to the ones in the House Committee report, the Clayton Act of the American Tobacco Company, Standard Oil of Indiana walking into an area, new area driving the local people out of it. They were in there, but if these findings be upheld as we will argue in the Court of Appeals, they should be upheld when the case, as we hope, goes back to the Court of Appeals on remand.We would -- we would argue that this is a case where the seller's competition has been “substantially lessened,” a tendency to monopoly and that line of commerce has been created by reason of a -- of a price reduction, in the circumstances of this case showing that the price reductions could well have the effect. As the trial examiner found he said there was a distinct probability if these price cuts -- these -- these price cuts continue, that the regionals might be eliminated as competitors. Now, of course, in this case that didn't happen. It didn't happen, but Section 2 isn't directed to the situation where there's a distraction of competitors. Section 2 as you -- as you have held in a number of cases is like Section 7 of the Clayton Act. You're dealing with your -- Congress was dealing here with potential monopolistic practices. Section 2 is directed at pricing practices which if allowed to attain full maturity would have a very severe and distractive effect upon our competitive economy. So that's -- so -- so far as Section 2 is concerned, all that the Commission is required to find is that the -- the price reductions have those effects. Now, of course, to all these defenses are -- in the -- in the various provisos of -- of the Act available and --
Speaker: I'm still trying to understand (Inaudible)
Philip Elman: Well, I --
Speaker: (Inaudible)
Philip Elman: The Court of Appeals as we read its opinion is saying, “You cannot have a price discrimination between different purchasers unless they're really competing with each other.” Now --
Speaker: (Inaudible)
Philip Elman: Well --
Speaker: (Inaudible)
Philip Elman: Well, if -- if the Court of Appeals means that if you charge a uniform price to all of the purchasers in one market and that -- that's no discrimination. Then the Court of Appeals, it has in effect repealed Section 2 of the Clayton Act because Section 2 of the Clayton Act and all the cases under it make it clear that there can be in the jargon of the anti-trust (Inaudible) territorial price discrimination. Oh, I'm not (Voice Overlap) --
Speaker: Which in effect you say whether their view is correct or not. I'm trying to understand what they did say.
Philip Elman: Well, if it means --
Speaker: (Voice Overlap) --
Philip Elman: -- if it means -- if it means that there's no discrimination so long as you charged the same price in one area then of course it's clearly wrong. If it means -- if it means there has to be a competitive relationship to the purchasers in another area, I think even respondent would agree that that's clearly wrong. Now the respondent says that we -- we have read the opinion of the Court of Appeals correctly because he finds in the quotation of a -- of a statement made by Representative Utterback who was the manager of the House Bill that became the Robinson-Patman Act, an implicit holding, implicit recognition by the Court of Appeals that where the price reduction in one area is in effect passed on to the customers in other areas, but the losses suffered as a result of that price reduction are passed on in the form of a higher price, the customers in other areas so that in that situation there is an injury to -- to purchasers in other markets. Respondent says, “That's really what the Court of Appeals held as a matter of law,” and that in this case, there was no such allegation to prove them for that reason. The Commission said that -- the Commission's order was set aside. Now, we don't think that's the right -- we don't -- we don't read the Court of Appeals' opinion that way, but even if the respondent is right. If -- if that's really what the Court of Appeals held, it would still be wrong because it would still mean that no matter what a seller did to his competition in one market, no matter with what purpose, no matter with what effects on that competition, that competition of the sellers might be destroyed, it would still have to make some kind of a showing that there was an injury to the purchasers in other markets and there's -- there have -- that the Clayton Act has been on the books now for four -- some 46 years. There have been many cases. I don't know of a single case in -- which -- which says or even implied that you have to make two -- two -- you have to show two injuries to the competition. One in the area in which the price cut is made and another injury to competition, competition of other purchasers in other areas. There have been -- the number of those cases that have come before this Court. The -- the issue, of course, was not presented, but the -- these cases have been before a number of Circuits and there is not one case which holds that you look beyond the area in which the price cut which is made. That you don't have to find -- there's no case that says you have to look and see whether the purchasers who are charged at a higher price in other markets are also injured by it. And we think that if -- if Representative Utterback's rather ambiguous language is read as -- as meaning that it -- it really attributes irrationality to the Robinson-Patman Act which was intended to expand the protections of the Clayton Act, not to restrict. Congress in 1936 in the Robinson-Patman Act added Section 3 which Your Honors are familiar with. It was before you in the Nashville Milk, Carnation and Safeway cases a couple of years ago. Section 3 is the criminal provision that makes it a crime to charge a lower price or an unreasonably low price for the purpose of eliminating competitors. Now, if -- if Congress makes it a crime in 1936 to -- to charge a lower price in one area for that purpose, it's -- it's incredible that it should want to take away from the Federal Trade Commission the power to deal administratively with -- with such pricing practices, practices which were clearly forbidden by the Clayton Act. It would mean that -- that the competitors of -- of the -- of the seller who makes these price discriminations don't have any remedy of damages as was held in a national case. It's just a crime, but you can't -- you can't -- the Federal Trade Commission can't try to nip the thing in the bud with a cease and desist order and the people who are hurt by it can't sue for trouble damages. Now --
Felix Frankfurter: Mr. -- Mr. Elman, no doubt Anheuser-Busch has engaged in interstate commerce. The rest of my question is I doubt that there's a good answer, though I can't keep it to myself. There has to be (Inaudible) But my attention (Inaudible) the italicizing of that market in this Court's opinion. No doubt Anheuser-Busch is engaged in commerce, but the discrimination must be to lessen competition or tend to clear the monopoly in any line of commerce. Now, is the sale of beer in St. Louis a line of commerce? Is the sale of beer in St. Louis a line of commerce?
Philip Elman: Well, the -- the -- so the far as the interstate commerce aspect is concerned here, your decision in the Moore against Mead's Bread case in 348 U.S. covers it where there's a -- you got into intrastate commerce which bears the brunt of the discrimination and it's -- and the --
Felix Frankfurter: Well --
Philip Elman: -- and the other markets in interstate commerce.
Felix Frankfurter: I understand that but I thought your whole argument was that the effect of commerce outside the locality of the material that --
Philip Elman: It's --
Felix Frankfurter: -- this -- this --
Philip Elman: -- it's immaterial for purposes of showing a discrimination or injury to competition, but it's certainly immaterial in showing jurisdiction.
Felix Frankfurter: Well, but --
Philip Elman: Jurisdiction isn't challenged.
Felix Frankfurter: I'm not talking about jurisdiction. I'm talking about whether the discrimination accepting your analysis in St. Louis tends to create a monopoly or lessens competition in commerce because the whole argument is that this doesn't touch anything outside of the St. Louis market.
Philip Elman: No, that is not the whole argument. The whole argument -- the whole argument is that it's -- it -- it hinges --
Felix Frankfurter: It doesn't lessen competition outside of St. Louis?
Philip Elman: Certainly.
Felix Frankfurter: Oh.
Philip Elman: Well, the -- the -- on -- on the Commission -- on the Commission's findings, the purpose of this price reduction was to punish these three regionals who did business all over the country or -- or in a large part of the country, but who happened to be doing business in St. Louis also because that was their -- their home -- home base. They're being punished because of their failure to go along with the price increases --
Felix Frankfurter: Does the --
Philip Elman: -- in these other areas.
Felix Frankfurter: But does the punishment --
Philip Elman: Now, if that is an impact on commerce, I don't know what -- commerce, I don't know what it is.
Felix Frankfurter: But does the -- does the punishment touche their competitive position in commerce? I'm asking you. I don't see how --
Philip Elman: I think --
Felix Frankfurter: -- if you say that you need to look at the effect outside of St. Louis.
Philip Elman: We don't say that you need look at the effect outside of St. Louis for purposes of determining the -- the effect on commerce. What we're saying is in determining whether there's a discrimination, it's enough to show that outside St. Louis in interstate commerce markets, one price was charged and in Saint Louis, another price was charged then that -- that differential comes within all of the conditions and all the provisos, etcetera of the Robinson-Patman Act.
Felix Frankfurter: I follow that but I don't yet see how if it is irrelevant because not such that the competitive relation is unaffected by the lowering of price in St. Louis. That's true, isn't it?
Philip Elman: There are competitive relations not only in St. Louis --
Felix Frankfurter: Outside of St. Louis.
Philip Elman: -- and outside Saint Louis are affected.
Felix Frankfurter: They are?
Philip Elman: Why, yes, because -- because if -- if a price reduction in St. Louis is made for the purpose of preventing them in the future from -- from lowering their -- from -- from the regionals lowering their prices in other territories, that certainly affects competition.
Felix Frankfurter: Were there findings that that would be determinative?
Philip Elman: That will be one of the --
Felix Frankfurter: Were there -- were there --
Philip Elman: There are findings -- there are findings by the -- the examiner which I've read that that the -- that was the -- the purpose was punitive to punish them for not going along and that's going to be one of the questions in the Court of Appeals on remand.
Felix Frankfurter: I -- I think I have to be more concrete. That may be satisfied by proving that they wanted to punish them in the St. Louis market. My question is, were there findings which you already are just sustaining to go back, that this would affect the competitive relationship of the Anheuser-Busch with their three competitors outside of St. Louis?
Philip Elman: Well, the -- the -- there's a finding here that this was continued. It might drive them out of business, it drove them out of business, would drive them out of business, all of them, not just in St. Louis.
Felix Frankfurter: There are such findings. (Inaudible)
Philip Elman: Yes, sir.
Felix Frankfurter: All right. I merely want some (Inaudible)
Earl Warren: Mr. Barton.
Edgar E. Barton: Yes, Your Honor. May it please the Court. It is certain, Alice in Wonderland about this argument.In the Commission proceeding, there was no finding by the Commission that Anheuser-Busch engaged in any punishment of competitors in St. Louis when it made this price reduction. Now, the facts of this case are that in January of 1954, in response to the urgent competitive conditions which have been alluded to losses of as much as 60% and 80% of sales in various States throughout the midwest. Anheuser-Busch did reduce its price in St. Louis by this specified amount. It didn't bring the prices down to the competitor's prices. They were still 33 cents above. And despite the fact that it reduced its prices in St. Louis in January to get a little closer to the competitor's prices, the sales results were minimal. Nothing happened. Sales didn't increase. In July -- in June of 1954, it did reduce its price to equal the competitor's price in St. Louis. In other words, they all sold for $2.35 to the retailer. Now, before the examiner, when Mr. Busch was called to testify, they missed -- the examiner misunderstood the facts of the case.He thought that AB had raised its price in St. Louis when it raised outside of St. Louis in October of 1953. And he thought that the reason for the reduction of price by Anheuser-Busch in St. Louis was because Falstaff and the others had not raised their price in St. Louis when AB raised its price. Now, we outlined in fully, on our brief on pages 45 through 47 the facts regarding -- what I regard as the -- this crucial question in the case. If we were guilty of punishing competitors by our price reduction, we don't believe the Court of Appeals would have held that we did not discriminate in price when we lowered prices in St. Louis. This issue was fully talked out before the Court of Appeals half, a good part of the argument was devoted to it and the Court of Appeals obviously held that we did not have this purpose when we lowered prices. Now, I would point out further that even though the examiner states what he states in his -- his proposed findings, it is significant that the Commission made no mention of this whatsoever in his opinion. Now, what in fact happened was that when we got before the Commission, we pointed out that the examiner had been in error with respect to his facts in our briefs to the Commission. And Commission counsel on argument before the Commission, conceded that the examiner had been an error with respect to his facts. Namely, we did not raise prices in St. Louis in October 1953. As a consequence, the Commission made no statement regarding this all important punishment issue in its opinion. And I would point out to you that it was vital that they do so because one of the issues before the Commission was that we were lowering our prices in good faith to meet competition. Now, it may be that the Commission wouldn't agree that this punishment issue is important with regard to the discrimination issue as a legal matter. But they could not fail to see that it would be a vital importance with respect to the meeting competition issue. And there is not one word in the Commission opinion relating to the punishment issue. Now, I submit, Your Honors, under these circumstances that this case cannot be -- should not be considered by you on the basis that there was proof and found here a punishment purpose in lowering the prices.
Potter Stewart: Isn't it true that the Commission adopted the findings and conclusions of the examiner?
Edgar E. Barton: In a -- in the order that was issued, Your Honor, there is a sentence, the standard sentence. The -- I believe it is the Commission adopts -- let me get the exact language, Your Honor, because it's -- it's on page 48 of the record. There's a sentence in the final order. It reads, “It is further ordered that the findings, conclusions, and order, as modified, contained the initial decision be and they hereby are adopted those of the Commission.” Now, Your Honor, it is perfectly clear from the argument before the Commission that the examiner was in error on this vital fact. The Commission -- one of the Commissioners asked the question on the oral argument of Commission counsel, “didn't Anheuser-Busch raise its prices in St. Louis in October 1953?” And the counsel quite correctly said it did not. Now, I -- this sentence is somewhat grammatically dubious because the -- as modified, grammatically refers to all that goes before, but in any event I submit that in the absence of comment on this important issue in the Commission opinion, this sentence in the order which is of doubtful grammar should not be taken as an adoption of the issue by the Commission.
Earl Warren: But this have been strongly relied on it through -- in the opinion of the Commissioner on page -- on the Commission on page 59 where it says, “Considering all the factors, we conclude that the hearing examiner was warranted in finding that respondent's 1954 price reductions in the Saint Louis market were not made in good faith to meet the equally low prices of competitors.”
Edgar E. Barton: I think not, Your Honor. In the --
Earl Warren: But what --
Edgar E. Barton: -- light of the --
Earl Warren: -- but what does that -- what does that refer to --
Edgar E. Barton: What --
Earl Warren: -- in -- in the examiner's findings? It must refer to something.
Edgar E. Barton: I think it says considering all the factors, Your Honor, they have in the prior two pages of the opinion, pages -- starting on page 57 of the record in the Commission's opinion. They are detailing the reasons that they will not accept the defense of meeting competition and in the -- continue on page 57, 58 and 59, then we reach the paragraph from which Your Honor quoted, “Considering all the factors.” I think they are referring to the factors which they've outlined prior thereto. It is perfectly clear from this record that the Commission did not know, did not adopt this punishment finding of the examiner. It is clear that the examiner was in error with regard to his facts on it. There is no support in the record, whatsoever, for the contention that AB lowered its prices in St. Louis to punish the competitors for not raising their prices. Mr. Busch's testimony, to be sure, pointed out that if there had been a readjustment in the prices after Anheuser-Busch raised its prices outside St. Louis, there wouldn't have been this loss of sales. That's true. There wasn't --
Earl Warren: What's in the Commission find was the reason for the -- the reduction in price?
Edgar E. Barton: They found no reason, Your Honor. In their opinion, they did not treat of the reason for the reduction.
Earl Warren: Well, didn't they say just before that sentence I read to you under the circumstances, “Respondent cannot justly claim that it was meeting competition.”
Edgar E. Barton: Yes, Your Honor. They specified the reasons why they -- why we -- in their opinion could not justly claim that it was meeting competition. They stated that we couldn't do it in their opinion because we were undercutting when we met because of our alleged, more popular acceptation. And secondly, we couldn't do it because we weren't losing business in St. Louis, but we're losing it elsewhere. And since we weren't losing business in St. Louis, we couldn't lower our price there because that would be aggressive rather than defensive.
Earl Warren: And that -- and that you didn't do it in good faith.
Edgar E. Barton: For that reason, we didn't do it in good faith. That's right, Your Honor. They --
Earl Warren: Well -- but does -- I just wondered. It says that -- says considering all the factors.
Edgar E. Barton: Your Honor, I -- I would -- in that connection pointed out that if the Commission had found that we had lowered our price for a punishment purpose, it would have been extremely germane to have mentioned it in its opinion. It would have been the fact which would have -- no other fact would have needed to be mentioned, but they didn't do it because they realized that there was no basis for that finding in the record.
Earl Warren: Did they say so?
Edgar E. Barton: They did not say so in their opinion, Your Honor, and they -- they did not --
Earl Warren: On the contrary they said -- on the contrary, they approved the findings, did they not (Voice Overlap) --
Edgar E. Barton: They did in their -- in the order.
Earl Warren: They approved the findings by a sentence which can be construed to mean as modified.
Edgar E. Barton: I -- I don't quite know how one reads that sentence, if it is read grammatically, it -- they did not approve all of the findings.
Hugo L. Black: Well, is there anything in there anywhere that -- which you could point that would show us that they modified it with reference to your -- this particular finding that you are discussing?
Edgar E. Barton: No. There is nothing other than what I've mentioned, Your Honor, in the opinion or in the order. There is on page -- and it's on page 1100 -- I mean 14 -- 1514 of the record, a colloquy between Commissioner Seacrest and Mr. Mayer who was counsel for the Commission at which time the fact that was in issue, namely, whether AB raised its price in St. Louis, in October 1953, was conceded to be wrong by Mr. Mayer. In other words, Commissioner Seacrest was asking that question in the light of my argument to the Commission that the examiner had aired in his finding.
Hugo L. Black: Where is that argument? Is it here?
Edgar E. Barton: The argument before the Commission is not part of the record, Your Honor. It -- yes, I'm sorry. It is part of the record. The whole record is before the Court. It's not part of the printed record, but the whole record is in -- before the Court and there has been a stipulation entered into between counsel making that whole record part of the proceedings here. Now, if Your Honor pleases, as I said, all the retailer purchasers after we reduced our price in St. Louis paid exactly the same price for Budweiser and that was the same price that was paid by them for all other brands.
Earl Warren: We'll recess now, Mr. Barton.